Title: To George Washington from William Cushing, 18 November 1789
From: Cushing, William
To: Washington, George


          
            Sir,
            Boston November the 18th 1789.
          
          On Saturday the 24th of October, at Taunton while on the circuit, I had the honor of receiving your letter of the 30th of September last with a commission for the office of an associate Justice of the Supreme court of the united States. Decency & duty would have prompted an earlier answer, but that two of our state courts, at Cambridge & Salem remaining to conclude the business of the year, Judge Sewall, who has been appointed to the office of district Judge, thought with me, that two immediate resignations would have endangered the falling through or a distant adjournment of those courts, to the public inconvenience & the injury of individuals; which, I doubt not, therefore, you will approve as an apology for the delay. You condescend, Sir, to consider the Judicial System as the chief pillar of our national government, and kindly to say, that you have nominated to that department such men as you concieved would give dignity and lustre to our national government. I should be glad if my poor abilities could in any measure give ground for such a hope respecting myself; but I beg leave to say, that my wish has been from the beginning, to have such a national government take place, as should effectually secure the union, the authority, the peace & prosperity of these states. And since you have been pleased to express a desire of my ready acceptance of the office,

I do now, with the greater confidence, but hoping for your candor, of which I shall stand in need, declare my acceptance of it. I must take the liberty to express my regret at being depreived of the honor of paying my respects to you at Boston, and joining publickly in the universal joy occasioned by your honoring these northern States with a visit; owing to a bad cold joined to the foulness of the weather the monday & Tuesday after your arrival here. Without troubling you, Sir, with my sense of the great things you thought it your duty to do and Suffer for us during the war, I shall only add my hearty wish, that you may long preside over, and thereby continued to render happy, the people of America. I have the honor to be, with the deepest respect, Sir, Your most obedient obliged humble Servant
          
            William Cushing
          
        